Citation Nr: 1634304	
Decision Date: 08/31/16    Archive Date: 09/06/16

DOCKET NO.  12-12 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from August 14, 1973 to September 27, 1973.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee.

In September 2014 the Veteran presented hearing testimony by live videoconference before the undersigned Veterans Law Judge.  A transcript of that proceeding is located in the Virtual VA paperless claims processing system.  

In a December 2014 decision, the Board reopened the Veteran's previously denied claim of entitlement to service connection for a right knee disorder, and remanded the matter for further development.  The case has since been returned to the Board for further appellate review. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system (VVA).  With the exception of the September 2014 hearing transcript, VVA contains documents that are either duplicative of those in VBMS, or not relevant to the issue on appeal.  


FINDINGS OF FACT

1.  The most probative evidence of record shows that a chronic right knee strain clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated by such service.

2.  The most probative evidence of record shows that right knee osteoarthritis did not manifest to a compensable degree within one year of separation from service, and osteoarthritis and degeneration of the medial meniscus are not otherwise etiologically related to the Veteran's period of service.

CONCLUSION OF LAW

The criteria for service connection for a right knee disorder are not met.  38 U.S.C.A. §§ 1111, 1112, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(b), 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In this case, VA's duty to notify was satisfied a letter dated April 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records (STRs), as well as all identified and available post-service medical records, including private and VA medical records, are associated with the claims file.  The Veteran has not identified any additional, available, outstanding records pertinent to his right knee disorder. 

The Veteran was afforded a VA examination in February 2015.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and report are adequate to decide the case.  The medical opinions are predicated on a full reading of the available STRs contained in the Veteran's claims file, consider all of the pertinent evidence of record, and are supported with a complete explanation.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board also finds compliance with the December 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  In December 2014, this case was remanded to obtain outstanding and relevant treatment records, and to secure a VA examination and opinion regarding the etiology of the Veteran's claimed right knee disorder.  A review of the record shows that all development has been accomplished in compliance with the Board's remand directives.  The identified outstanding records were obtained and associated with the claims file, and the Veteran was afforded the requested VA examination.  The VA examination report addressed all the issues identified by the Board.  The RO then issued a Supplemental Statement of the Case addressing the newly received evidence.  Accordingly, additional remand is not warranted.  

The Veteran was also provided with an opportunity to set forth his contentions during the hearing before a Veterans Law Judge (VLJ).  A Decision Review Officer or VLJ who chairs a hearing must fulfill two duties:  (1) the duty to fully explain the issues; and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  At the Board hearing, the VLJ outlined the issue on appeal and the hearing focused on the elements necessary to substantiate the claim.  Additionally, additional subsequent development was conducted based on deficiencies in the record, such that the submission of additional evidence is not required.  Moreover, there is no indication that the Veteran has any additional evidence to submit.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).  There has been no allegation to the contrary.  The Board will proceed to address the merits of the claim.

Service Connection

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In addition, service connection for certain chronic diseases, including arthritis, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Every Veteran shall be taken to have been in sound condition when accepted for service except as to defects, infirmities, or disorders noted at the time of acceptance; or, where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment, and was not aggravated by the Veteran's period of active service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2015).  When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  To rebut the presumption of soundness, the burden falls on VA to demonstrate with clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service. 38 C.F.R. § 3.304(b); VAOPGCPREC 3-03, 69 Fed. Reg. 25178 (2004); Wagner v. Principi, 370 F.3d 1089, 1093 (Fed. Cir. 2004).  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progression of the preexisting condition. 38 U.S.C. § 1153 (West 2014).  If this burden is met, then the Veteran is not entitled to service-connected benefits.  If, however, the government fails to rebut the presumption of soundness, the Veteran's claim is one for service connection rather than service aggravation, and no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  Wagner, 370 F.3d at 1096.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks entitlement to service connection for a right knee disorder, which he asserts is etiologically related to an in-service knee injury.

The Veteran's STRs are significant for complaints of pain in both knees, and a left knee injury.  The Veteran's August 1973 entrance examination showed normal findings for the knees, and the Veteran denied having a trick or locked knee, or swollen or painful joints.  A September 1973 STR noted that the Veteran had stepped in a hole and had pain, swelling, and tenderness of the left knee.  It was also noted that the Veteran reported having several prior injuries to both knees while breaking in horses on his horse farm.  Medical Board proceedings from September 1973 note that the Veteran reported pain in both knees, and gave a history of multiple knee injuries sustained prior to service.  The Veteran reported having knee problems for three years with an exacerbation of knee symptoms after he stepped into a hole.  Upon examination of both knees, the knees had good stability, but had some tenderness.  It was noted that routine laboratory studies were within the limits of normal.  The examiner diagnosed left knee meniscus tear secondary to multiple injuries sustained within the past three years.  The Medical Board found the Veteran unfit for service due to physical findings of internally deranged knees, more evident on the left.  

In November 1982, the Veteran presented hearing testimony before the Board.  At that time, the Veteran reported a history of injuring his ankle prior to service after a horse fell on him.  When asked how his knees were affected at that time, the Veteran reported that they were stiff for several months.  When asked whether he injured his knees on other occasions prior to service, the Veteran responded "[w]ell, other than pulling a muscle, pulling ligaments and stuff like that."  When asked whether the Veteran had ever been told prior to service that he had a knee injury, the Veteran relied "[n]o, just, if, you know I could tell it would get sore sometimes[.]"  The Veteran reported that his knee symptoms improved prior to entry into service, until he reinjured his knees when he fell in service.  Specifically, the Veteran reported mainly injuring his left knee.  When asked whether he injured his right knee during the in-service fall, the Veteran reported "[w]ell, I don't think it is so much the right knee as, I just fell and hit it, I don't figure that it bothers me that much.  My main problem is the left one."  The Veteran reported that he had to wear a brace and use crutches for his left knee after service.  The Veteran complained of current right knee symptoms of stiffness and popping.

A September 2008 private MRI of the right knee was significant for two-thirds of the posterior aspect of the medial meniscus missing due to chronic degenerative change or prior surgery, osteoarthritis, and osteochondral defects.

Records from the VA Tennessee Valley Health Care System from 2010 to 2014 list "right knee cartilage torn in 1973" among the Veteran's current problems list.

In an April 2010 VA Information Release form, the Veteran's representative indicated that the Veteran had to wear a right knee brace since service, but that he did not have to wear one prior to service.  In a May 2010 statement, the Veteran reported that prior to service he had a left leg injury, but no knee injury.  He further reported that he injured his right knee in service during training, that his left knee was not injured, and that he had to wear a brace on his right knee following his in-service injury.  In his substantive appeal, the Veteran asserted that he had no pre-existing right knee injury, and rather his only knee injuries were in service.

April 2014 VA treatment records note that the Veteran had a history of right knee pain since an in-service right knee injury.  The Veteran reported that he was running with a pack and stepped in a hole and felt a snap.

In September 2014, the Veteran submitted lay statements from two previous employers for whom he worked prior to his military service.  Both individuals testified that they knew the Veteran prior to his entrance into service, and that the Veteran was able to complete hard manual labor and did not have any physical impairments.

At the September 2014 Board hearing, the Veteran reported injuring both knees in-service after stepping in a hole.  Specifically, the Veteran reported snapping his left knee backwards, and falling on his right knee.  The Veteran reported that he crippled both knees at that time, and that both knees were red and swollen.  The Veteran denied any knee injuries prior to service.  The Veteran further stated that he had to wear a right knee brace for the past 25 years.

The Veteran underwent a VA examination in February 2015.  The Veteran gave a history of chronic pain in his right knee, and reported that he was separated from service due to a left knee problem.  Upon review of the Veteran's claims file and in-person examination, the examiner diagnosed bilateral knee strain since 1970, right knee joint osteoarthritis since 2008, and right knee degeneration of the medial meniscus since 2008.  The examiner opined that the Veteran's chronic knee strain clearly and unmistakably existed prior to service.  In support of that opinion, the examiner noted that the Veteran's medical records and statements showed that in 1973 the Veteran reported a history of multiple injuries to both knees prior to service related to breaking in horses.  The examiner noted that the 1973 orthopedic assessment reported that the Veteran had problems with both knees for 3 years with an exacerbation after he stepped into a hole while in service.  

The examiner then opined that the Veteran's right knee chronic strain clearly and unmistakably was not aggravated by his period of service.  The examiner reasoned that the clinical examination and the history documented in the records made the most likely diagnosis for the Veteran's right knee condition prior to service as chronic strain, and that the fact that the Veteran complained of an exacerbation of pain in the right knee in September 1973 most likely represented a flare up of the chronic strain condition of the right knee.  The examiner further indicated that the Veteran's STRs were significant for an injury to the left knee, and that there was no documentation of a right knee injury during service that would medically be expected to aggravate his right knee chronic strain beyond its natural progression.  Rather, the Veteran's STRs only noted that the knees had good stability, but there was some tenderness over the supermedial joint line and medial collateral ligament.  Further, the examiner noted that although the Veteran reported continued problems with his right knee following service, his STRs documented that he had ongoing problems three years prior to service, which was an expected course for a right knee chronic strain that occurred prior to service.  With regard to the Veteran's claim that his prior right knee problems resolved prior to entrance into service, the examiner stated that it would not be expected that chronic right knee strain would have resolved prior to service and then be aggravated by a very brief period of service during which no significant right knee injuries were noted.  Lastly, the examiner noted that the lay statements from the Veteran's previous employers noting that he had no physical limitations prior to service were not inconsistent with a diagnosis of chronic right knee strain that exacerbated only intermittently with flare ups.

With regard to the diagnosed osteoarthritis and degeneration of the medial meniscus, the examiner opined that those conditions were less than likely related to the Veteran's period of active service.  In support of that determination, the examiner again noted that there was no documentation of a significant right knee injury in service.  The noted pain and tenderness of the right knee in service, according to the examiner, most likely represented a flare up of the Veteran's pre-existing chronic right knee strain rather than evidence of a significant right knee injury that would cause osteoarthritis or degeneration of the medial meniscus.  Instead, the examiner reasoned that they were more likely than not a progression of the Veteran's chronic strain in the right knee that was incurred prior to service. 


In a September 2015 statement, the Veteran wrote that the VA examination report contained false statements.  Specifically, the Veteran wrote that the examination report falsely noted torn cartilage in the left and right knee in 1970, and multiple injuries to both knees prior to service.  The Veteran asserted that was not reflected by medical records from that time.  The Veteran then attached previously submitted treatment records from 1970 to 1971 showing treatment for a left leg fracture, but not noting any treatment for knee injuries.  The Veteran also asserted that he could not have had flare ups of right knee pain, and that the examiner's statements to that effect were also false.  The Veteran lastly asserted that there was no evidence of knee injuries predating service.

First, the Board finds that the Veteran is initially presumed sound, as the entrance examination showed normal knees.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Second, however, the Board finds that the most probative evidence of record shows that the Veteran's right knee disorder clearly and unmistakably pre-existed service and was clearly and unmistakably not aggravated by active service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The 2015 VA examiner's opinion in this regard is afforded great probative weight as it was based on a review of all relevant evidence, including the Veteran's claims file, treatment records, service records, and lay testimony.  The examiner's opinions were supported by a fully articulated rationale, and there is no medical opinion to the contrary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Although the Veteran has now repeatedly denied any right knee injuries prior to service, this testimony directly conflicts the testimony provided by the Veteran during the 1973 medical board proceedings, and at the 1982 hearing.  In addition, while the Veteran has recently reported seriously injuring his right knee at the same time he injured his left knee, at the 1982 hearing the Veteran specifically denied seriously injuring his right knee during that incident.  Moreover, the Veteran's statements made at the 1973 medical board proceedings and at the 1982 hearing are consistent with other evidence of record, while his later in time statements are not.  Notably, the Veteran's documented complaints at the time of the 1973 in-service injury were limited to the left knee, and the only objective findings for the right knee showed good stability with some tenderness over the supermedial joint line and medial collateral ligament.  In addition, the Veteran has also given conflicting testimony as it pertains to his left knee.  In May 2010 the Veteran stated that he had never injured his left knee in service, and instead that he only injured his right knee.  Such a statement conflicts with other evidence of record documenting the in-service left knee injury, and conflicts with statements made by the Veteran prior to and after May 2010.  The Board also acknowledges that on his Report of Medical History, the Veteran denied knee problems; however this also directly conflicts with his 1973 and 1982 testimony regarding prior knee injuries.  As the Veteran's Report of Medical History and later in time statements regarding his right knee directly conflict with his prior testimony and available medical evidence, and in light of the other inconsistencies in the Veteran's testimony, the Board does not find those statements to be credible.  A finding that a statement is not credible does not imply that the Veteran is being deliberately untruthful, especially in light of the significant passage of time between the Veteran's in-service injury and now.  Nevertheless, the Board does not afford probative weight to the Veteran's later in time assertion that he did not have preexisting knee injuries.

Regarding the assertions made by the Veteran in the September 2015 letter, a review of the February 2015 examination report shows that the examiner did not indicate that the Veteran had torn cartilage in his left and right knee in 1970, rather the examiner noted the Veteran's report and the report of a 1973 orthopedist noting that the Veteran had a three year history of knee injuries beginning in 1970.  Thus, there is no evidence that the examiner falsely identified bilateral knee cartilage tears occurring in 1970.  While the Board is sympathetic to the Veteran's assertions and acknowledges that the 1970-1971 medical records submitted do not show treatment for knee injuries, the basis of the VA examiner's finding that the Veteran had multiple prior knee injuries that predated service was the Veteran's own testimony provided at the time of his 1973 left knee injury, and the 1973 orthopedic findings.  As to the Veteran's assertion that there was no evidence of prior knee injuries, the Board again notes that the evidence of the prior knee injuries is derived from the Veteran's testimony at the time of the 1973 left knee injury and again as reported at the November 1982 regional office hearing.  Lastly, although the Veteran claims that his in-service right knee injury was not a flare up of the diagnosed chronic knee strain, the Board affords greater weight to the opinion of the 2015 examiner.  In this regard, the Veteran is competent to report right knee symptoms, but is not competent to diagnose a particular type of right knee disorder, nor to determine if certain symptoms are a new disorder ore merely a flare-up; these kinds of determinations are not capable of lay observation, rather, they require medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Lastly, although VA medical records list right knee cartilage tear 1973 among the Veteran's problem list, the basis for that diagnosis is not included.  Further, it conflicts with the other medical evidence of record, specifically the 1973 orthopedic findings.  Thus, it is afforded no probative weight.

The foregoing evidence also demonstrates that presumptive service connection for osteoarthritis are not warranted, as there is no evidence of arthritis that manifested to a compensable degree within one year of separation from service; instead, osteoarthritis was not diagnosed until 2008.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  Also, the evidence shows that direct service connection is not warranted for the Veteran's diagnosed right knee disorders.  Because the presumption of soundness has been rebutted, the claim is one for aggravation.  See 38 U.S.C.A. § 1111.  But the VA examiner found that any pre-existing disorder was not aggravated by service.  As noted above, the Board has found the Veteran's statements in this regard to not be credible.  Accordingly, and as there is no medical evidence to the contrary, service connection on this basis is not warranted.

In sum, the competent and probative evidence of record shows that the Veteran is not entitled to service connection for a right knee disorder.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304(b) (2015).  As the evidence preponderates against the claim, there is no reasonable doubt to be resolved and entitlement to service connection for a right knee disorder is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a right knee disorder is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


